         Case 1:18-cv-02388-CRC Document 32 Filed 12/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                            )
                                     )
GIFFORDS LAW CENTER TO               )
PREVENT GUN VIOLENCE,                )
                                     )
      and                            )
                                     )
SOUTHERN POVERTY LAW CENTER, )           Civil Action No. 18-2388 (CRC)
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )
UNITED STATES DEPARTMENT OF          )
EDUCATION,                           )
                                     )
            Defendant.               )
____________________________________)

                               STIPULATION OF DISMISSAL

       Plaintiffs, American Federation of Teachers, Giffords Law Center to Prevent Gun

Violence, and Southern Poverty Law Center, and Defendant, the U.S. Department of Education,

hereby stipulate to dismissal of this matter with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure. Each party will bear its own attorneys’ fees and costs.

Dated: December 23, 2020                      Respectfully Submitted,


                                              /s/ Benjamin M. Seel
                                              BENJAMIN M. SEEL
                                              D.C. Bar # 1035286
                                              Democracy Forward Foundation
                                              1333 H Street, NW
                                              Washington, DC 20005
                                               (202) 701-1793
                                              bseel@democracyforward.org

                                              Counsel for Plaintiffs
Case 1:18-cv-02388-CRC Document 32 Filed 12/23/20 Page 2 of 2




                           MICHAEL R. SHERWIN
                           Acting United States Attorney
                           for the District of Columbia

                           DANIEL F. VAN HORN
                           D.C. BAR # 924092
                           Civil Chief

                           Derek S. Hammond
                           DEREK S. HAMMOND, D.C. Bar No. 1017784
                           Assistant United States Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 252-2511
                           derek.hammond@usdoj.gov

                           Counsel for Defendant




                            -2-
